Benedict, J.
The certificate of the examiner and the motion of the plaintiff present the question whether the attorney of the defendant •Charles Augustus Chesebrough can, by a subpoena duces tecum,'be compelled to produce a letter written by one Blasius M. Chesebrough, which the attorney received from his client as one of the papers material to his •defense in this action; the attorney declining to produce the letter upon the ground of privilege, and there being nothing in the case to show it impossible to serve a subpoena duces tecum upon the defendant, from whom the attorney received the letter. Upon this ground, my opinion is that the attorney cannot be compelled to produce the letter.